—Order of disposition, Family Court, Bronx County (Terrence McElrath, J.), entered on or about August 9, 1996, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and *288placed her on probation for 1 year, unanimously affirmed, without costs.
There was sufficient evidence of "physical injury” within the meaning of Penal Law § 10.00 (9), where the complainant testified that after respondent kicked her several times in her head, her lip was swollen and painful for 3 to 4 days, thus preventing her from eating, and that she sustained a bruise and a lump on her head with accompanying headaches that lasted for at least a week (see, Matter of Kenti S., 203 AD2d 216; Matter of Isaac W., 89 AD2d 831). Concur—Milonas, J. P., Ellerin, Nardelli and Williams, JJ.